Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are presented for examination.

Claim Objections
Claim 3 is objected to because of the following informalities:
As per claim 3 “a DHR” — as acronym is likely to change its meaning over the time, thus it needs to be spelled out at least once in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the preamble recites a system claim, but the body of the claim is directed to method steps, it is not clear how a system claim can comprise method steps only.  Therefore it renders the claims vague and indefinite.  For the purpose of examination, the claim is interpreted as a method claim,
Claims 2-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claim.

Claims 1-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the first stage processes the source code of a software system". There is insufficient antecedent basis for “the first stage” in the claim.
Claim 1 recites the limitation " and facet calculation, wherein the system outputs facet clusterings that reveal how the selected facets were implemented.". There is insufficient antecedent basis for “the selected facets” in the claim.
Claim 2 recites the limitation " in a first stage, a program extracts dependency between files and saves the dependency information into a JSON file, and in a second stage, a program generates a design rule hierarchy clustering among these files and saves the clustering as another JSON file ". There is insufficient antecedent basis for “the dependency information” and “the clustering” in the claim.
Claim 3 recites the limitation " wherein the system recursively visits each layer and each module of the DRH clustering to collect all the minimal modules and for each module, the system iterates through dependencies to collect all the other files it depends on". There is insufficient antecedent basis for “all the minimal modules” and “all the other files” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a system for recovering programming architecture from source code.  In claim 1 the limitation comprising source code processing, wherein the first stage processes the source code of a software system; uses hierarchy calculation, wherein calculates its uses hierarchy; and facet calculation, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “source code processing, wherein the first stage processes the source code of a software system; uses hierarchy calculation, wherein calculates its uses hierarchy; and facet calculation” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The system recites the following additional element “wherein the system outputs facet clusterings that reveal how the selected facets were implemented” which does nothing more than add insignificant extra solution activity to the judicial exception, such as outputting the results of the abstract idea.    See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As to the additional element “wherein the system outputs facet clusterings that reveal how the selected facets were implemented”, the courts have identified displaying the output of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation “wherein during system processing, in a first stage, a program extracts dependency between files …  and in a second stage, a program generates a design rule hierarchy clustering among these files” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. As for the additional elements “… saves the dependency information into a JSON file, … saves the clustering as another JSON file” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea.    See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As to the additional element “… saves the dependency information into a JSON file, … saves the clustering as another JSON file”, the courts have identified gathering data for the abstract idea and the output of the abstract idea as well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation “wherein during hierarchy calculation, the system extracts function groups from a DRH clustering, which may contain multiple layers and each layer may contain multiple modules comprised of sub-modules or sub-layers, wherein the system recursively visits each layer and each module of the DRH clustering to collect all the minimal modules and for each module, the system iterates through dependencies to collect all the other files it depends on” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. As for the additional elements “the system…” is a generic computer components and instructions used as the tools to perform the abstract idea. See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20200065227 A1) in view of Ishikawa (US 20190108067 A1).

Regarding Claim 1, Gao (US 20200065227 A1) teaches
A system for recovering programming architecture from source code, comprising: 
source code processing, wherein the first stage processes the source code of a software system (Para [0066], acquiring layer definition information of hierarchical architecture software to be tested; the layer definition information comprising hierarchy information of the hierarchical architecture software to be tested and information of a component included in each layer); 
uses hierarchy calculation, wherein calculates its uses hierarchy (Para 0066, mapping the basic information with the layer definition information, to obtain file information of each component in each layer of the hierarchical architecture software to be tested and intra-file code metric information; and calculating a code evaluation parameter of the hierarchical architecture software to be tested, on the basis of the file information of each component in each layer and the intra-file code metric information).

Gao did not specifically teach
and facet calculation, wherein the system outputs facet clusterings that reveal how the selected facets were implemented.

However, Ishikawa (US 20190108067 A1) teaches
and facet calculation, wherein the system outputs facet clusterings that reveal how the selected facets were implemented (Para [0040], group classes and/or methods of the monolithic application to create initial clusters, where each cluster corresponds to a candidate microservice. Hence, at the conclusion of step 320, each item in the monolithic application will belong to only one of the clusters).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching Ishikawa’s in order to transform a monolithic application into individual applications (microservices) by grouping of monolithic application into clusters where each of clusters corresponding to respective microservices (Ishikawa [summary]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20200065227 A1) in view of Ishikawa (US 20190108067 A1) further in view of Jouhier (US 20190391823 A1) and Knourenko (US 20200394055 A1).

Regarding Claim 2, Gao and Ishikawa teach
The system of claim 1.

Gao and Ishikawa did not teach
wherein during system processing, in a first stage, a program extracts dependency between files and saves the dependency information into a JSON file, and in a second stage, a program generates a design rule hierarchy clustering among these files and saves the clustering as another JSON file.

However, Jouhier (US 20190391823 A1) teaches
wherein during system processing, in a first stage, a program extracts dependency between files and saves the dependency information into a JSON file (Para 0064, FIG. 3 further shows an application manifest file 309 which includes application dependency code 310 that specifies the application's dependencies. The application dependency code 310 is typically written in JSON; Para 0051, a dependency manifest file 206 specifying resources (e.g., code or data files) from other packages on which the supplemental code from the first add-on code package 204 depends).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Ishikawa’s teaching Jouhier’s in order to deploy an application according to dependencies specified in a dependency file by by combining first code package with further code packages from package registry using the dependency file (Jouhier [Summary]).

Gao, Ishikawa and Jouhier did not teach
and in a second stage, a program generates a design rule hierarchy clustering among these files and saves the clustering as another JSON file.

However, Knourenko (US 20200394055 A1) teaches
and in a second stage, a program generates a design rule hierarchy clustering among these files and saves the clustering as another JSON file (Para 0099, The CUI server engine 415 may transmit the generated CUI definition using any suitable format (e.g., JavaScript Object Notation (JSON)) that includes a hierarchy of cui_Controls with the information that is used by the CUI client engine 430 to render the user interface).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Ishikawa and Jouhier’s teaching to Knourenko’s in order to provide a configurable user interface using a self describing data system by generating CUI definition using JavaScript Object Notation (JSON) format that includes a hierarchy of cui_Controls (Knourenko [Para 0099]]).

Regarding Claim 3,  Gao, Ishikawa, Jouhier and Knourenko teach
The system of claim 2, wherein during hierarchy calculation, the system extracts function groups from a DRH clustering, which may contain multiple layers and each layer may contain multiple modules comprised of sub-modules or sub-layers (Gao [Para 0104, Step 104, calculating a code evaluation parameter of the hierarchical architecture software to be tested, on the basis of the file information of each component in each layer and the intra-file code metric information]), 
wherein the system recursively visits each layer and each module of the DRH clustering to collect all the minimal modules and for each module, the system iterates through dependencies to collect all the other files it depends on (Gao [Para 0079, the code metric information further comprises: a cyclomatic complexity and a dependence number of a file; and the information analysis calculating module is further used for comparing the thickness of each component with a set component thickness threshold, and when a component exceeding the component thickness threshold exists, taking the component exceeding the component thickness threshold as a component to be reconstructed, and acquiring from the basic information the cyclomatic complexity and dependence number of each file in the component to be reconstructed; and using the cyclomatic complexity and dependence number of each file in the component to be reconstructed to characterize the degree of coupling of the component to be reconstructed]).

Notice of References Cited
	Cai (US 20130219362 A1) discloses a binary augmented constraint network (BACN) allows dependency relationships to be determined without solving constraints. BACN models design decisions as first-class members and expresses how decisions make assumptions upon each other using logical constraints. Pairwise dependency relations (PWDRs) are determined based on the BACN. A design rule hierarchy (DRH) based on assumption relations among design decisions identifies parallelizable tasks within software design.

	Pokorny (US 20080109772 A1) is related to a method and system for introducing hierarchy into design rule checking program test cases and providing automatic rotation of test case data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191